t c summary opinion united_states tax_court shannon b and rita l byrd petitioners v commissioner of internal revenue respondent docket no 24201-05s filed date shannon b byrd and rita l byrd pro sese beth a nunnink for respondent carluzzo special_trial_judge this case for the redetermination of deficiencies was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal income taxes and penalties as follows year deficiency penalty sec_6662 dollar_figure dollar_figure dollar_figure -0- big_number big_number the issues for decision are whether for petitioners are entitled to a home mortgage interest_deduction in excess of the amount respondent allowed whether for petitioners are entitled to a depreciation deduction in excess of the amount respondent allowed for a certain automobile awarded to and used by mrs byrd in connection with her trade_or_business whether for petitioners are liable for the sec_72 additional tax with respect to a distribution from a qualified_retirement_plan whether for each year in issue petitioners properly computed amounts shown for cost_of_goods_sold and gross_income on a schedule c profit or loss from business included with their joint federal_income_tax return and whether for and or petitioners are liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found petitioners are and were at all times relevant married to each other they filed a joint federal_income_tax return for each year in issue at the time the petition was filed they resided in tennessee mr byrd suffered a serious heart attack during after recovering he resumed his full-time employment but for health reasons terminated his part-time job before the close of he requested and received a dollar_figure distribution from a qualified_retirement_plan the pension distribution he wa sec_51 years old when he received the pension distribution in following mr byrd’s heart attack mrs byrd concerned about the family’s loss of income and seeing an opportunity to make some extra income became an independent sales consultant for beauticontrol cosmetics beauticontrol as a beauticontrol consultant she purchased various cosmetic products from the company for resale to her customers and engaged in activities designed to encourage other individuals to become beauticontrol sales consultants in a distribution network headed by her for the most part her activities in connection with her position with beauticontrol were conducted from her residence at some point between and there were beauticontrol consultants within her distribution network as a result of her sales levels beauticontrol awarded her a red ford mustang convertible she used the mustang adorned with logos identified with beauticontrol for transportation to meet with prospective or existing customers to attend meetings and presentations and to deliver products all in connection with her beauticontrol activities beauticontrol issued mrs byrd a form 1099-misc miscellaneous income for reporting the value of the mustang for each year in issue petitioners reported the income and expenses attributable to mrs byrd’s beauticontrol activities on a schedule c included with their joint federal_income_tax return the amounts shown for gross_receipts cost_of_goods_sold and gross_income on each schedule c are as follows year gross_receipts cost_of_goods_sold gross_income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number the amounts shown as cost_of_goods_sold were computed with reference only to the total annual cost of the beauticontrol products that she purchased for resale or promotional purposes petitioners included the pension distribution in the income reported on their joint federal_income_tax return but the tax shown on that return does not include the sec_72 additional tax imposed on early distributions from qualified_retirement_plans on the schedule a itemized_deductions attached to their return petitioners claimed a home mortgage interest_deduction of dollar_figure respondent received information from petitioners’ mortgagee that indicated they paid dollar_figure of mortgage interest during petitioners included the value of the mustang as shown on the form 1099-misc in the income reported on their joint federal_income_tax return on the schedule c attached to that return they claimed a dollar_figure depreciation deduction attributable to that car the depreciation deduction is computed as though the car was used percent in mrs byrd’s beauticontrol activity and eligible for a special depreciation allowance discussed infra in the above-referenced notice_of_deficiency respondent disallowed dollar_figure of the mortgage interest_deduction claimed on the schedule a included with petitioners’ return disallowed a portion of the depreciation deduction claimed on the schedule c included with petitioners’ return increased petitioners’ tax_liability by imposing the sec_72 additional tax on the pension distribution adjusted the amounts shown for cost_of_goods_sold and gross_income shown on the schedule c included with petitioners’ return for each year in issue and imposed a sec_6662 accuracy-related_penalty on various grounds for and discussion i disallowed deductions two of the issues listed above involve deductions portions of which have been disallowed and we turn our attention first to those issues respondent’s determinations having been made in a notice_of_deficiency are presumed correct and petitioners bear the burden of proving those determinations to be erroneous see rule a 290_us_111 their burden_of_proof includes establishing both the right to and the amount of any deduction claimed see rule a 503_us_79 292_us_435 welch v helvering supra this includes the burden of substantiation see 65_tc_87 affd per curiam 540_f2d_821 5th cir a home mortgage interest_deduction in general a taxpayer is entitled to a deduction for qualified_residence_interest referred to on the schedule a as home mortgage interest sec_163 h d taxpayers must be able to substantiate the amount claimed see sec_6001 sec_1_6001-1 income_tax regs respondent disallowed dollar_figure of the dollar_figure home mortgage interest_deduction petitioners claimed on their return for lack of substantiation petitioners have failed to establish that they are entitled to a deduction for home mortgage interest in excess of the amount respondent allowed b depreciation of mustang sec_168 provides for an additional_depreciation deduction bonus_depreciation of percent of the adjusted_basis of qualified_property qualified_property is defined as property that meets the following requirements the property was macrs_property with an applicable_recovery_period of years or less unless it was certain computer_software water_utility_property or qualified_leasehold_improvement_property the original_use of the property commenced with the taxpayer after date the taxpayer acquired the property after date and before date and the taxpayer placed the property in service before date sec_168 on the form_4562 depreciation and amortization attached to their tax_return petitioners claimed a dollar_figure special depreciation allowance and an macrs bonus_depreciation deduction of dollar_figure for a total of dollar_figure the entire amount of the depreciation deduction reported on the schedule c is attributable to the ford mustang respondent contends that petitioners are not entitled to a sec_168 bonus_depreciation deduction because the mustang fails to meet the definition of qualified_property under sec_168 furthermore respondent argues that the mustang is listed_property within the meaning of sec_280f and therefore does not qualify for the bonus_depreciation afforded by sec_168 if any listed_property is not predominantly_used in a qualified_business the alternative_depreciation_system under sec_168 must be used to calculate the depreciation deduction sec_280f property is treated as predominantly_used in a qualified_business if the business use exceed sec_50 percent sec_280f sec_168 excepts from the bonus_depreciation allowance any property to which the alternative_depreciation_system under sec_168 applies unless the taxpayer elected to use the alternative_depreciation_system the mustang is macrs_property with an applicable_recovery_period of years and was acquired and placed_in_service during the applicable periods petitioners allege that the mustang was used almost exclusively for business purposes and we agree although the mustang is listed_property under sec_280f it was used predominantly for business purposes and therefore it is not subject_to sec_168 accordingly petitioners’ mustang satisfies the definition of qualified_property within the meaning of sec_168 petitioners have satisfied the requirements of sec_168 and therefore are entitled to the bonus_depreciation afforded by sec_168 limited only by sec_280f ii early distribution pursuant to sec_72 generally amounts distributed from a qualified_retirement_plan as defined in sec_4974 are includable in gross_income as provided in sec_72 sec_408 a 10-percent additional tax is imposed under sec_72 on any distribution that fails to satisfy one of the exceptions for premature distributions as provided in sec_72 this court has consistently held that it is bound by the list of statutory exceptions see eg 111_tc_250 110_tc_1 101_tc_215 petitioners agree that the pension distribution was made from sources contemplated by sec_72 they argue that the additional tax does not apply because they used the distribution to supplement the income from mr byrd’s second job that he no longer was able to do because of illness the illness to which petitioners refer is the heart attack referenced above sec_72 provides an exception for distributions to disabled taxpayers within the meaning of sec_72 to which the 10-percent additional tax does not apply sec_72 provides that an individual is considered disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment and the disability can be expected to result in death or to be of long- continued and indefinite duration see 106_tc_337 under sec_72 the taxpayer must furnish proof of the aforementioned elements sec_1 17a f income_tax regs provides that the determination is to be made on the basis of all the facts and includes a list of nonexclusive examples of impairments that would ordinarily be considered as preventing substantial_gainful_activity petitioners have failed to substantiate mr byrd’s condition with a physician’s note or other evidence detailing his disability he was able to return to his full-time employment after recovering from his heart attack therefore we conclude that any disability mr byrd suffered as a result of his heart attack in did not render him disabled within the meaning of sec_72 accordingly petitioners are liable for the 10-percent additional tax on an early distribution pursuant to sec_72 in iii schedule c items--gross receipts and cost_of_goods_sold respondent determined deficiencies in petitioners’ federal income taxes for and due to understatements of gross_receipts from mrs byrd’s schedule c business and miscalculations of cost_of_goods_sold in general petitioners argue that no such understatements and miscalculations exist a cost_of_goods_sold petitioners reported cost_of_goods_sold on their schedules c of dollar_figure dollar_figure and dollar_figure on their and returns respectively in the notice_of_deficiency respondent determined that petitioners overstated cost_of_goods_sold in and and understated cost_of_goods_sold in petitioners acknowledge that they failed to take inventories into account in the calculation of cost_of_goods_sold shown on the schedule c for each year in issue according to petitioners the amounts shown on the schedules c consist merely of the total of the purchases made during each year the parties now agree that the amounts shown for cost_of_goods_sold on the schedules c as well as the adjustments made to these items in the notice_of_deficiency are incorrect they further agree that the purchases total dollar_figure dollar_figure and dollar_figure for and respectively the record leaves us no choice but to assume that all items purchased during 2in the case of businesses that sell a large number of essentially similar or fungible items the cost_of_goods_sold is computed in steps using inventories and an accrual_method of accounting as follows beginning_inventory purchases - ending inventory cost_of_goods_sold see gertzman federal tax_accounting par pincite to 2d ed any year were sold before the close of that year at least nothing in the record suggests otherwise that being so the total purchase amounts would in effect reflect the cost_of_goods_sold for each year therefore we find that the schedules c cost_of_goods_sold for and should be dollar_figure dollar_figure and dollar_figure respectively b understatements of income sec_446 allows respondent to recompute petitioners’ income under such method as in the opinion of the secretary does clearly reflect income if petitioners’ method does not clearly reflect income the percentage or markup approach is an acceptable method under sec_446 to recompute income in certain businesses including petitioners’ merchandising business 394_f2d_366 5th cir affg tcmemo_1966_81 267_f2d_879 5th cir affg tcmemo_1956_260 in the notice_of_deficiency respondent adjusted gross_receipts for each of the taxable years in issue to reflect the average 50-percent markup for beauticontrol in the notice_of_deficiency respondent calculated gross_receipts by increasing the determination of cost_of_goods_sold by percent according to petitioners respondent’s calculation of gross_receipts does not accurately reflect the amount of unreported income for the years in issue because it fails to consider gifts and promotional materials given away theoretically their point is well made but their failure to keep or produce any records that quantify such gifts and giveaways compels us to ignore their generalized claim gross_receipts attributable to mrs byrd’s schedule c business shall be determined as computed by the method advanced by respondent but only after taking into account the above-found amounts for cost_of_goods_sold iv sec_6662 accuracy-related_penalty for each of the year sec_2002 and respondent determined that petitioners are liable for a sec_6662 accuracy- related penalty various grounds for the imposition of that penalty are set forth in the notice_of_deficiency the commissioner has the burden of production to show imposition of the penalty is appropriate but if it is shown that the taxpayer acted in good_faith and there is reasonable_cause for the deficiency then the sec_6662 accuracy-related_penalty is not applicable sec_6664 sec_7491 116_tc_438 petitioners relied upon a paid income_tax_return_preparer to compute their federal_income_tax liability shown on their joint_return for each year in issue given their backgrounds we are satisfied that their reliance on their return preparer was reasonable we are further satisfied that petitioners had reasonable_cause and acted in good_faith with respect to whatever deficiency remains after respondent’s concessions and the foregoing determinations for each year in issue are taken into account they are not liable for the sec_6662 accuracy- related penalty for any year in issue to reflect the foregoing decision will be entered under rule
